Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 08/18/2021 have been entered. Claims 1, 3-9 and 21-26 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US 2006/0015171, of record, ‘171 hereafter) as evidenced by Gore (US 4187390, ‘390 hereafter).
Regarding claims 1-9 and 21-26, ‘171 discloses a biocompatible sheet material comprising a laminate of at least four bonded layers of expanded polytetrafluoro-ethylene film (Fig 2A, item 12b and 12a, each ePTFE laminate can be formed with two ePTFE layers as disclosed in ‘390 (see Example 6 of ‘390), [0067], [0073], or Example 1, [0100]-[0108], Fig 15A and 15B, item 154, [0090]-[0093]); and at least two reinforcing fiber embedded between any of the bonded layers, which are disposed along two opposing edges of the biocompatible sheet ( Fig. 2A, item 12a, [0067], Figs 6A, 6B,  7 and 8, or Example 1, [0103], item, at least two item 12a can be along (by the side) of both end edge of the sheet forming the tube), wherein the sheet material can be about 0.08 mm or 0.10 mm thick (Example 1, [0100]. Four ePTFE, each has 0.02 mm, and plus another ePTFE layer [0101]), and a portion of the bounded layer extends beyond a . 

Response to Arguments
Applicant's arguments filed on 0816/2021 have been fully considered. Applicant indicates that the examiner agreed the cited reference does not teach subject matter as recited in the original claims 2 and 3 during the interview dated 08/11/2021. It is noted that the examiner agreed that the cited reference does not teach embedded reinforcing fiber being straight fiber parallelly along two opposing edges. The cited reference does 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782